DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2 and 13 are canceled.  Nonelected claims 3-4, 7-10, 12, 14-15, 18-25 and 27-33 are withdrawn.  Claims 1, 5-6, 11, 16-17 and 26 are elected in the Species D without traverse in the reply filed on 08/26/2021.

NARIAKI et al. disclose the first and second layer 4 made of a thermoplastic resin and melting and applying the resin, as the material for forming the water-repellent layer, an organic layer having a methyl group and having a methyl group or Organic layer composed of CH only Specifically, a hydrocarbon material or a polymerized layer thereof.  These materials, thermoplastic resin, methyl group and hydrocarbon material, are inherently photoresist materials.  In Remarks filed on  07/20/2022 in the second paragraph of page 9, applicant admitted “the bottom of page 6 (English translation) of Nariaki states that barrier layer 4 (acts as the first and second layer 4 made of a first photoresist material) should be 300 nm while the top of page 8 (English translation) of Nariaki says that the thickness of layer 5 (acts transparent barrier layer) as the  should be 100 nm or less”.  That is “the transparent barrier layer 5 is thinner than the first layer and the second layer 4” as claim 1 cited.

Okada et al. disclose the first and second layer 4 made of resin. However, these are known materials and known properties of photoresist material made of resin, and the use thereof would have been predictable to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use resin as photoresist material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by NARIAKI et al. (JP 2003103688).

    PNG
    media_image1.png
    161
    439
    media_image1.png
    Greyscale

Regard to claim 1, NARIAKI et al. disclose a multilayer photoresist comprising: 
a first layer 4 made of a first photoresist material [a water-repellent layer 5 may be formed by using a thermoplastic resin and melting and applying the resin, as the material for forming the water-repellent layer, an organic layer having a methyl group and having a methyl group or Organic layer composed of CH only Specifically, a hydrocarbon material or a polymerized layer thereof.  These materials, thermoplastic resin, methyl group and hydrocarbon material, are inherently photoresist]; 
a second layer 4 made of a second photoresist material [a water-repellent layer 4 may be formed by using a thermoplastic resin and melting and applying the resin, as the material for forming the water-repellent layer, an organic layer having a methyl group and having a methyl group or Organic layer composed of CH only Specifically, a hydrocarbon material or a polymerized layer thereof. These materials, thermoplastic resin, methyl group and hydrocarbon material, are inherently photoresist]; and 
a transparent barrier layer 5 disposed between the first layer and the second layer and in direct contact with both the first layer and the second layer [gas barrier layer 5 is made transparent, the types of layers are aluminum oxide, zinc oxide, antimony oxide, indium oxide, cerium oxide, calcium oxide, cadmium oxide, silver oxide, gold oxide, chromium oxide, Silicon oxide, cobalt oxide, zirconium oxide, tin oxide, titanium oxide, iron oxide, copper oxide, nickel oxide, platinum oxide, palladium oxide / bismuth oxide, magnesium oxide, manganese oxide, molybdenum oxide, vanadium oxide, barium oxide, etc.], 
wherein 
the transparent barrier layer 5 comprises a Mo oxide, and 
the transparent barrier layer 5 is thinner than the first layer and the second layer 4 [“the bottom of page 6 (English translation) of Nariaki states that barrier layer 4 should be 300 nm while the top of page 8 (English translation) of Nariaki says that the thickness of layer 5 should be 100 nm or less” as Remarks filed on  07/20/2022 in the second paragraph of page 9];
the transparent barrier layer 5 is not in contact with the substrate 2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 20170104178) in view of NARIAKI et al. (JP 2003103688).

    PNG
    media_image2.png
    168
    881
    media_image2.png
    Greyscale

Regard to claim 1, Okada et al. disclose a multilayer photoresist comprising: 
a first layer made of a first photoresist material [a first resin layer 110. However, these are known materials and known properties of photoresist material made of resin, and the use thereof would have been predictable to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use resin as photoresist material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146]; 
a second layer made of a second photoresist material [a second resin layer 130. However, these are known materials and known properties of photoresist material made of resin, and the use thereof would have been predictable to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use resin as photoresist material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146]; and 
a transparent barrier layer disposed between the first layer and the second layer and in direct contact with both the first layer and the second layer [a first inorganic layer 120 is a silicon oxide film, a silicon nitride film, or a silicon oxynitride film and functions as a film (a moisture proof film and/or a barrier film) which prevents moisture or oxygen from being transmitted through the substrate 100 in a thickness direction [0022]], 
wherein 
the transparent barrier layer 120 comprises one or more of SiNx, SiOx, SiON [0022], and 
the transparent barrier layer 120 is thinner than the first layer and the second layer [The film thickness of the first resin layer 110, for example, is greater than or equal to 5μm and less than or equal to 100μm, and the film thickness of the second resin layer 130, for example, is greater than or equal to 10μm and less than or equal to 200μm [0020]. The film thickness of the first inorganic layer 120, for example, is greater than or equal to 20 nm and less than or equal to 2μm [0022]];
the transparent barrier layer 120 is not in contact with the substrate 400.  

Regard to claims 5-6, Okada et al. disclose the multilayer photoresist, wherein the first layer and the second layer comprise different materials [the second resin layer 130 may be formed of a resin material which is different from the first resin layer 110 [0020]], wherein the first layer and the second layer have different etching rates.  

However, Okada et al. fail to disclose the multilayer photoresist, wherein the first and second layers made of the photoresist and the transparent barrier layer [functions as moisture proof film] comprises a Mo oxide (only).

NARIAKI et al. teach the multilayer photoresist comprising: 
a first layer made of a first photoresist material [a water-repellent layer 5 may be formed by using a thermoplastic resin and melting and applying the resin, as the material for forming the water-repellent layer, an organic layer having a methyl group and having a methyl group or Organic layer composed of CH only Specifically, a hydrocarbon material or a polymerized layer thereof.  These materials, thermoplastic resin, methyl group and hydrocarbon material, are inherently photoresist]; 
a second layer made of a second photoresist material [a water-repellent layer 5 may be formed by using a thermoplastic resin and melting and applying the resin, as the material for forming the water-repellent layer, an organic layer having a methyl group and having a methyl group or Organic layer composed of CH only Specifically, a hydrocarbon material or a polymerized layer thereof.  These materials, thermoplastic resin, methyl group and hydrocarbon material, are inherently photoresist];  
a transparent barrier layer disposed between the first layer and the second layer and in direct contact with both the first layer and the second layer [gas barrier layer 4 is made transparent, the types of layers are aluminum oxide, zinc oxide, antimony oxide, indium oxide, cerium oxide, calcium oxide, cadmium oxide, silver oxide, gold oxide, chromium oxide, Silicon oxide, cobalt oxide, zirconium oxide, tin oxide, titanium oxide, iron oxide, copper oxide, nickel oxide, platinum oxide, palladium oxide / bismuth oxide, magnesium oxide, manganese oxide, molybdenum oxide, vanadium oxide, barium oxide, etc.], 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a multilayer photoresist as Okada et al. disclosed, wherein the first and second layers made of the photoresist and the transparent barrier layer comprises a Mo oxide (only) for used as the gas barrier layer as NARIAKI et al. taught.

Allowable Subject Matter
Claims 11, 16-17 and 26 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 11 is allowed since there is no prior teaches a method for manufacturing a multilayer photoresist, comprising: 
applying a first layer of a photoresist, the first layer being made of a first photoresist material; 
forming a transparent barrier layer on the first layer; 
applying a second layer of the photoresist on the transparent barrier layer, the second layer being made of a second photoresist material; 
after applying the second layer, applying a mask and exposing the photoresist to light; and simultaneously etching the first layer and the second layer of the exposed photoresist, 
wherein 
the first layer, the transparent barrier layer, and the second layer have different etching rates, and 
the forming of the transparent barrier layer comprises forming the transparent barrier layer of a Mo oxide.

Claims 16-17 and 26 are allowed since they depend on the allowed claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871